 



EXHIBIT 10.1
AMENDMENT TO THE
NOBLE CORPORATION
1991 STOCK OPTION AND RESTRICTED STOCK PLAN
     Pursuant to the provisions of Section 15 thereof, the Noble Corporation
1991 Stock Option and Restricted Stock Plan (the “Plan”) is hereby amended in
the following respects only:
     FIRST: Section 2(h) of the Plan is hereby amended by restatement in its
entirety to read as follows:
     (h) “Disability” means the termination of an employee’s employment with the
Company or an Affiliate because of a medically determinable physical or mental
impairment (i) that prevents the employee from performing his or her employment
duties in a satisfactory manner and is expected either to result in death or to
last for a continuous period of not less than twelve months as determined by the
Committee, or (ii) for which the employee is eligible to receive disability
income benefits under a long-term disability insurance plan maintained by the
Company or an Affiliate.
     SECOND: Section 2(s) of the Plan is hereby amended by restatement in its
entirety to read as follows:
     (s) “Retirement” means the termination of an employee’s employment with the
Company or an Affiliate for any reason (other than death, Disability or
termination on account of fraud, dishonesty or other acts detrimental to the
interests of the Company or an Affiliate) on or after the date as of which the
sum of such employee’s age and the number of such employee’s years of continuous
service with the Company and its Affiliates (including continuous service with a
predecessor employer that is taken into account pursuant to an acquisition
agreement) equals or exceeds 60.
     THIRD: Section 9 of the Plan is hereby amended by restatement in its
entirety to read as follows:
     Section 9. Option Period and Terms of Exercise
     (a) Each Option shall be exercisable during such period of time as the
Committee may specify, but in no event for longer than 10 years from the date
when the Option is granted; provided, however, that
     (i) All rights to exercise an Option and any SARs that relate to such
Option shall, subject to the provisions of subsection (b) of this Section 9,
terminate six months after the date the Optionee ceases to be employed by at
least one of the employers in the group of employers consisting of the Company
and its Affiliates,

 



--------------------------------------------------------------------------------



 



for any reason other than death, Disability or Retirement, except that, in the
event of the termination of employment of the Optionee on account of fraud,
dishonesty or other acts detrimental to the interests of the Company or an
Affiliate, the Option and any SARs that relate to such Option shall thereafter
be null and void for all purposes. Employment shall not be deemed to have ceased
by reason of the transfer of employment, without interruption of service,
between or among the Company and any of its Affiliates.
     (ii) If the Optionee ceases to be employed by at least one of the employers
in the group of employers consisting of the Company and its Affiliates, by
reason of his death, Disability or Retirement, all rights to exercise such
Option and any SARs that relate to such Option shall, subject to the provisions
of subsection (b) of this Section 9, terminate five years thereafter.
     (b) In no event may an Option or any SARs that relate to such Option be
exercised after the expiration of the term thereof.
     IN WITNESS WHEREOF, this Amendment has been executed to be effective on
this 27th day of April, 2006.

            NOBLE CORPORATION
      By:   /s/ Mark A. Jackson         Name:   Mark A. Jackson        Title:  
President and Chief Operating Officer   

-2-